Deen, Chief Judge.
John Hill appeals from his conviction of manslaughter following the denial of his motion for a new trial.
1. The trial court did not err in refusing to give appellant’s request to charge number 5. This was a request for a charge on Code Ann. § 26-901 — Justification as a defense. The court, however, charged Code Ann. § 26-902 — Use of force in defense of self or others including justifiable homicide. Appellant’s defense of justification was adequately included in the court’s charge. McCane v. State, 147 Ga. App. 730 (250 SE2d 181) (1978).
2. Appellant also asserts the general grounds. “After review of the entire record, we find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt. Jackson v. Virginia, [443] U. S. [307] (99 SC 2781, 61 LE2d 560) (1979).” Brown v. State, 152 Ga. App. 144, 145 (262 SE2d 510) (1979).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.